12-4653
         Li v. Holder
                                                                                       BIA
                                                                               A097 602 610
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       MEISHU LI,
14                Petitioner,
15
16                      v.                                      12-4653
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Theodore N. Cox, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; William C. Peachey,
27                                     Assistant Director, Daniel E.
28                                     Goldman, Senior Litigation Counsel,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington, D.C.
32
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Meishu Li, a native and citizen of China,

 6   seeks review of a November 2, 2012 decision of the BIA

 7   denying her motion to reopen her removal proceedings.        In re

 8   Meishu Li, No. A097 602 610 (B.I.A. Nov. 2, 2012).     We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006) (per curiam).    An alien seeking to reopen

14   proceedings may file one motion to reopen no later than 90

15   days after the date on which the final administrative

16   decision was rendered.    8 C.F.R. § 1003.2(c)(2).   These

17   limitations do not apply, however, to a motion “based on

18   changed country conditions arising in the country of

19   nationality . . . if such evidence is material and was not

20   available and would not have been discovered or presented at

21   the previous hearing.”    8 U.S.C. § 1229a(c)(7)(C)(ii); see

22   also 8 C.F.R. § 1003.2(c)(3)(ii).

23


                                     2
 1       Li does not dispute that her motion was both time and

 2   number barred, but argues that the BIA erred in finding that

 3   China’s increased suppression of political dissent,

 4   particularly the suppression of internet dissent, did not

 5   constitute changed country conditions.   This claim lacks

 6   merit.   The BIA reasonably found that Li’s political

 7   activities in this country constituted changed personal

 8   circumstances, which are insufficient to excuse the untimely

 9   filing of her motion to reopen.   See Wei Guang Wang v. BIA,

10   437 F.3d 270, 273-74 (2d Cir. 2006).

11       Moreover, Li's contention that conditions in China have

12   changed since her merits hearing is unpersuasive.     See In re

13   S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007) (“In determining

14   whether evidence accompanying a motion to reopen

15   demonstrates a material change in country conditions that

16   would justify reopening, [the BIA] compare[s] the evidence

17   of country conditions submitted with the motion to those

18   that existed at the time of the merits hearing below.”).

19   The record shows that China has suppressed political

20   dissent, including online dissent, since well before Li’s

21   merits hearing in 2005.

22



                                   3
 1       Contrary to Li’s contention, the BIA’s treatment of her

 2   unauthenticated evidence was not an abuse of discretion.

 3   Although the BIA may err in rejecting evidence solely based

 4   on a failure to authenticate pursuant to regulations, see

 5   Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 404-05

 6   (2d Cir. 2005), Li failed to authenticate the evidence from

 7   China in any manner. See Xiao Ji Chen v. United States Dep’t

 8   of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the weight

 9   accorded to evidence lies largely within the agency’s

10   discretion).

11       Finally, given that she did not demonstrate changed

12   country conditions, it is not necessary to address Li’s

13   claim that she established her prima facie eligibility for

14   relief.

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot.   Any pending request for

20   oral argument in this petition is DENIED in accordance with

21

22



                                   4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   5